Hayne, C.
Action of ejectment. The plaintiff did not prove any title, but endeavored to show a prior *86possession. He had no inclosure, and his evidence generally was vague and unsatisfactory, both as to his possession and as to an ouster. The defendant did not show any title, but relied upon possession of a portion of the tract. This portion, according to his counsel, was all he claimed. He had no inclosure, and his evidence also was extremely vague. It is difficult to say that either party was in possession of any definite portion, or that there was an ouster of plaintiff from any definite portion. The court below gave judgment for defendant, and we cannot say upon the record that its judgment should be disturbed.
We therefore advise that the judgment and order appealed from be affirmed.
Belcher, 0. C., and Foote, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order appealed from are affirmed.